Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bentley Olive on 2/8/2022.
The application has been amended as follows:
In Claim 20, “the distortion parameters” (in line 9) has been changed to “distortion parameters”. 

Allowable Subject Matter
Claim 1-8, 10-14 and 17-20 are allowed. (Claim 9 and 15-16 have been cancelled.)
The following is an examiner’s statement of reasons for allowance: The proposed amendments are sufficient to overcome the previous rejections. The client incorporated the claim 15 and claim 16 (which was allowable subject matters in the previous rejection) into the independent claim 1, and incorporated the claim 1 and claim 9 (which was allowable subject matters in the previous rejection) into the independent claim 8. The previous prior arts do not expressly teach the newly added limitations in claim 1, "wherein the iterative optimization technique maximizes a metric with respect to distortion parameters" and “wherein applying filtered backprojection comprises taking a Fourier transform of each of the cross-sectional images, multiplying a result of the Fourier transform by filter, taking an inverse Fourier transform of each image, and superimposing all of the images resulting from the inverse Fourier transform; and displaying an image of the object based on the enhanced resolution image” in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669